      Case: 1:18-cv-05359 Document #: 77 Filed: 05/26/20 Page 1 of 10 PageID #:376




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


 LARRY GREEN JR. (M-23778),

 Plaintiff,
                                                Case No. 18-cv-05359
 v.
                                                Judge Mary M. Rowland
 SEAN P. FURLOW, et al.,

 Defendants.

                       MEMORANDUM OPINION & ORDER

        Plaintiff Larry Green Jr. brings suit against Defendants Sean P. Furlow and

Clarence Egbe alleging violations of 42 U.S.C. § 1983. Before this Court is

Defendants’ motion for summary judgment [Dkt. 60] on the issue of exhaustion. For

the reasons stated below, Defendants’ motion is denied.

                                   BACKGROUND

         1. Local Rule 56.1 Issues

        As a preliminary matter, Plaintiff’s opposition to summary judgment suffers

from several Local Rule 56.1 issues that the Court must address. The Seventh Circuit

has “consistently upheld district judges’ discretion to require strict compliance with

Local Rule 56.1.” Flint v. City of Belvidere, 791 F.3d 764, 767 (7th Cir. 2015); Judson

Atkinson Candies, Inc. v. Hohberger Dhimantec, 529 F.3d 371, 382 n.2 (7th Cir. 2008)

(“[T]he Seventh Circuit repeatedly has held that the district court is within its

discretion to enforce strict compliance with the requirements of Local Rule 56.1.”).
   Case: 1:18-cv-05359 Document #: 77 Filed: 05/26/20 Page 2 of 10 PageID #:377




      First, Plaintiff failed to include a Local Rule 56.1 statement of facts in

opposition to summary judgment. “For litigants appearing in the Northern District

of Illinois, the Rule 56.1 statement is a critical, and required, component of a litigant’s

response to a motion for summary judgment.” Sojka v. Bovis Lend Lease, Inc., 686

F.3d 394, 398 (7th Cir. 2012). Local Rule 56.1 ‘“requires specifically that a litigant

seeking to oppose a motion for summary judgment file a response that contains a

separate statement”’ under Local Rule 56.1(b)(3)(C) ‘“of any additional facts that

require the denial of summary judgment.”’ Hall v. Vill. of Flossmoor Police Dep’t, No.

11 C 5283, 2012 WL 6021659, at *8, n. 8 (N.D. Ill. Dec. 4, 2012) (quoting Chicon v.

Exelon Generation Co., 401 F.3d 803, 809 (7th Cir. 2005)) (emphasis added). Instead

of filing a separate statement of facts, however, Plaintiff included new factual

material in his response memorandum. (Dkt. 65); see Malec v. Sanford, 191 F.R.D.

581, 584 (N.D. Ill. 2000) (“Simply providing additional facts in one’s responsive

memorandum is insufficient to put those facts before the Court.”). Furthermore, most

of the facts in Plaintiff’s response memorandum are unsupported by record citations

and/or constitute legal conclusions. See Cady v. Sheahan, 467 F.3d 1057, 1060 (7th

Cir. 2006) (A party’s statement of facts does not comply with Rule 56.1 if “it fail[s] to

adequately cite the record [or is] filled with irrelevant information, legal arguments,

and conjecture.”) The few facts with record citations are quotations from Plaintiff’s

deposition (attached as Exhibit 1), but this too is impermissible. Courts have

repeatedly maintained that parties may not cite directly to the record in their

response memorandum, requiring instead that they cite to the Rule 56.1 statement
    Case: 1:18-cv-05359 Document #: 77 Filed: 05/26/20 Page 3 of 10 PageID #:378




of facts. See Mervyn v. Nelson Westerberg, Inc., 142 F. Supp. 3d 663, 664 (N.D. Ill.

2015) (collecting cases). Defendants request that the Court strike Plaintiff’s

additional factual matter in its entirety and ignore Plaintiff Exhibit A. The Court

declines to do so but will only consider factual material supported by the record. 1

        Finally, Plaintiff failed to respond to Defendants’ Rule 56.1 Statement of

Undisputed Facts. (Dkt. 61). Local Rule 56.1 provides that “[a]ll material facts set

forth in the statement required of the moving party will be deemed admitted to be

unless controverted by the statement of the opposing party.” Ammons v. Aramark

Unif. Servs., 368 F.3d 809, 817-18 (7th Cir. 2004) (citing L.R. 56.1). Thus, the party

opposing summary judgment is required to respond to each paragraph submitted by

the moving party, otherwise those facts will be deemed admitted. Here, Plaintiff has

failed to file any response to Defendants’ Rule 56.1 Statement. Accordingly, all of

Defendants’ factual matter in its Rule 56.1 Statement of Undisputed Facts is deemed

admitted.

        2. Facts

        At all times pertinent to this suit, Plaintiff Green was an inmate at Stateville

Correctional Center (“Stateville”). 2 (Dkt. 61 at ¶3; Dkt. 68 at ¶12a). On July 30, 2016,

Green was placed in segregation where he shared a cell with Darnell Anderson. (Dkt.

61 at ¶5). Green testified that on August 10 and 11, 2016, he informally requested to



1 As it is the sole paragraph supported by record citations, the Court only relies on the facts set out
in paragraph 12 of Plaintiff’s response memorandum. (See Dkt. 65). Consequently, the Court also
considers Defendant’s responses to paragraph 12. (Dkt. 68).

2Green was transferred out of Stateville to another correctional facility on or around October 25,
2016. (Dkt. 65 Ex. 1 at 74).
   Case: 1:18-cv-05359 Document #: 77 Filed: 05/26/20 Page 4 of 10 PageID #:379




prison staff that he be transferred away from Anderson due to fear for his safety.

(Dkt. 65 Ex. 1 at 35; 43). Green was not transferred. On August 12, 2016, Anderson

attacked Green. (Dkt. 61 at ¶5). Green brought the present suit under 42 U.S.C. §

1983 alleging deliberate indifference based on his placement in segregation and

Defendants’ failure to house him away from Anderson prior to the attack. (Id.)

Defendants move for summary judgment on grounds that Green failed to exhaust the

Illinois Department of Corrections (“IDOC) administrative remedies.

IDOC Grievance Procedure

      IDOC has a grievance procedure in place for inmates to file complaints. (Dkt.

61 at ¶6); Ill. Admin. Code tit. 20, § 504.810 et seq. Inmates are advised of this process

when they arrive at an IDOC facility. (Id. at ¶19). First, an inmate must attempt to

resolve an issue informally with a counselor. (Id. at ¶8). If the issue remains

unresolved, the inmate may file a written grievance at the institutional level within

sixty (60) days of the provoking incident. (Id. at ¶9). Inmate grievances are reviewed

by a facility Grievance Officer who investigates the complaint and generates a report

within two (2) months containing her findings and, if applicable, a recommendation

for relief. (Id. at ¶¶12-13); Ill. Admin. Code. tit. 20, § 504.830(e). The inmate’s

grievance and Grievance Officer’s report are then sent to the Chief Administrative

Office (“CAO”) for review and signature. (Dkt. 61 at ¶14). Thereafter, the Grievance

Officer’s report and the CAO’s final decision is sent to the inmate. (Id. at ¶15). As a

final step, if the inmate disagrees with the resolution of his grievance, he may appeal

in writing to the Administrative Review Board (“ARB”) within thirty (30) days of the
   Case: 1:18-cv-05359 Document #: 77 Filed: 05/26/20 Page 5 of 10 PageID #:380




CAO’s decision. (Id. at ¶16); Ill. Admin. Code tit. 20 §504.850(a). The ARB conducts

its own investigation and issues a final decision regarding the resolution of the

grievance. (Dkt. 61. at ¶¶16-18).

Green’s Grievances

      Green testified that shortly after the attack, while still at Stateville, he

prepared an institutional grievance and handed it to a correctional officer to submit

on his behalf, who in turn handed it to Defendant Egbe. (Dkt. 68 at ¶12c). Green did

not receive confirmation that his grievance was filed or a report from Stateville

regarding the outcome of his grievance. (Id. at ¶12g; 12i; 12j).

      On November 15, 2016, Green filed a formal grievance with the ARB regarding

his placement in segregation and Anderson’s attack (Dkt. 61 at ¶21). Green indicated

that he had previously attempted to file a grievance at Stateville but had not heard

back about it. (Dkt. 61-2 at 7). On December 12, 2016, after receiving Green’s

grievance, ARB Chairperson Sarah Johnson asked Stateville’s Grievance Officer

whether Green had filed an institutional grievance at Stateville regarding his

segregation or Anderson’s attack. (Id. at ¶22). The Grievance Officer advised that

there were no grievances regarding the issue in Green’s institutional grievance log.

(Id.) The ARB subsequently denied the grievance as untimely. (Id.) On April 27, 2017,

Green filed another grievance with the ARB regarding the same issue. (Id. at ¶23).

The ARB once again denied it as untimely. (Id.)

                                LEGAL STANDARD
   Case: 1:18-cv-05359 Document #: 77 Filed: 05/26/20 Page 6 of 10 PageID #:381




      Summary judgment is proper where “the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317,

322 (1986). A genuine dispute as to any material fact exists if “the evidence is such

that a reasonable jury could return a verdict for the nonmoving party.” Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The substantive law controls which facts

are material. Id.

      The party seeking summary judgment has the burden of establishing that

there is no genuine dispute as to any material fact. See Celotex, 477 U.S. at 323 (1986).

After a “properly supported motion for summary judgment is made, the adverse party

must set forth specific facts showing that there is a genuine issue for trial.” Anderson,

477 U.S. at 250 (quotation omitted). Construing the evidence and facts supported by

the record in favor of the non-moving party, the Court gives the non-moving party

“the benefit of reasonable inferences from the evidence, but not speculative inferences

in [its] favor.” White v. City of Chi., 829 F.3d 837, 841 (7th Cir. 2016) (internal

citations omitted). “The controlling question is whether a reasonable trier of fact

could find in favor of the non-moving party on the evidence submitted in support of

and opposition to the motion for summary judgment.” Id. (citation omitted).

                                      ANALYSIS

      The Prison Litigation Reform Act (“PLRA”) requires inmates to exhaust all

available administrative remedies prior to bringing suit under 42 U.S.C. § 1983. 42

U.S.C. § 1997e(a). The exhaustion requirement is mandatory— “a suit filed by a
    Case: 1:18-cv-05359 Document #: 77 Filed: 05/26/20 Page 7 of 10 PageID #:382




prisoner before administrative remedies have been exhausted must be dismissed.”

Perez v. Wis. Dep’t of Corr., 182 F.3d 532, 535 (7th Cir. 1999). “[T]o properly exhaust

administrative remedies prisoners must complete the administrative review process

in accordance with the applicable procedural rules” such that “a prisoner who does

not properly take each step within the administrative process [ ] fail[s] to exhaust

state remedies, and thus is foreclosed by § 1997e(a) from litigating. Jones v. Bock,

549 U.S. 199, 218 (2007); Pozo v. McCaughtry, 286 F.3d 1022, 1024 (7th Cir. 2002).

Inmates, however, are required to take these steps only to the extent they are

available, and an administrative “remedy [may] become ‘unavailable’ if prison

employees do not respond to a properly filed grievance or otherwise use affirmative

misconduct to prevent a prisoner from exhausting.” Dole v. Chandler, 438 F.3d 804,

809 (7th Cir. 2006). It is the duty of the court, and not a jury, to determine whether

an inmate has exhausted administrative remedies. Pavey v. Conley, 544 F.3d 739,

742 (7th Cir.2008).

       Defendants argue that Green failed to exhaust administrative remedies by

(1) failing to file a grievance at the institutional level and (2) filing his ARB

grievances after the allotted sixty (60) day period. 3 Green maintains that although

Stateville has no record of it, he wrote a grievance at Stateville shortly after being

attacked and entrusted it to prison staff to file on his behalf. The Court believes



3In their reply memorandum, Defendants also fault Green for failing to file a formal grievance after
his requests to be transferred were denied on August 10 and 11 of 2016. IDOC policy, however, gives
an inmate sixty (60) days to submit a grievance. Green testified that the institutional grievance he
submitted to the correctional officer shortly after the attack included complaints that his requests to
be transferred had been ignored. Thus, Green properly grieved the denial of his transfer requests in
his institutional grievance within the allotted time.
   Case: 1:18-cv-05359 Document #: 77 Filed: 05/26/20 Page 8 of 10 PageID #:383




that Green is entitled to the benefit of the reasonable inference that he filed a

grievance soon after his attack, but that prison officials lost or overlooked it. This

inference is supported by Green’s deposition testimony as well as his ARB

grievances stating that Green is following up on his attempt to file a grievance from

Stateville to which he did not receive a response. Although courts recognize the

potential that prisoners may fraudulently claim they filed a grievance to overcome

the exhaustion requirement, this Circuit has maintained that “the potential for

fraud does not justify obligating truthful prisoners to prove that they mailed their

complaints when the prison authorities do not provide them with means for

verification.” Dole, 438 F.3d at 813 (assessing exhaustion requirement with respect

to identical IDOC policies).

      Defendants contend that even if Green filed a timely institutional grievance,

“[s]imply submitting a grievance and not receiving a response is insufficient to

establish that the grievance process is unavailable.” Goldsmith v. Zolecki, No. 12 C

3965, 2013 WL 5699302, at *6 (N.D. Ill. Oct. 18, 2013); see also Hill v. Bond, 2015

WL 1166053, at *3 (N.D. Ill. Mar. 11, 2015) (“[C]ourts in this district have held that

inmates fail to exhaust if they do nothing—do not follow up, do not ask for

instruction, or fail [to] pursue the issue in any way—after hearing no response to a

grievance.”). But this line of cases is distinguishable because after failing to receive

a response to his initial grievance, Green followed up by sending two grievances to

the ARB. Compare Goldsmith, 2013 WL 5699302, at *5 and Hill, 2015 WL

1166053, at *4 (concluding that inmates had not exhausted available administrative
    Case: 1:18-cv-05359 Document #: 77 Filed: 05/26/20 Page 9 of 10 PageID #:384




remedies when they failed to follow up on unanswered grievances either by filing

another grievance or pursuing an appeal) with Brengettcy v. Horton, 423 F.3d 674

(7th Cir. 2005) (concluding that inmate who filed multiple unanswered grievances

exhausted all available administrative remedies even though he did not pursue an

appeal). 4

        Regarding the timeliness of his ARB grievances, because the Court accepts

that Green filed his initial grievance at the institutional level within the allotted

sixty (60) day period, Green’s subsequent ARB grievances are not untimely simply

because they fall outside of this period. Green filed his first ARB grievance on

November 15, 2016, roughly three months after his attack, which is consistent with

the time period to file an appeal with the ARB after filing an institutional

grievance.

        The Court concludes that Green exhausted his administrative remedies.

Defendants’ motion for summary judgment is thus denied.

                                          CONCLUSION

        For the reasons stated above, Defendants’ motion for summary judgment is

denied.




4 The Brengettcy court also based its decision on the fact that prison policy was silent as to what
procedure inmates should follow if they do not receive a response to a grievance, such that the
inmate’s attempt to follow up by filing two subsequent grievances was sufficient to exhaust
administrative remedies. 23 F.3d at 682. The Court notes that IDOC policy is silent in the same
regard.
 Case: 1:18-cv-05359 Document #: 77 Filed: 05/26/20 Page 10 of 10 PageID #:385




                                         E N T E R:


Dated: May 26, 2020

                                         MARY M. ROWLAND
                                         United States District Judge
